Exhibit 10.2
Execution Copy

EXECUTIVE EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of April 3,
2014, by and between AOL INC. (“Company”), a Delaware Corporation with an
address at 770 Broadway, New York, New York 10003, and William E. Pence
(“Executive”).
WHEREAS, Company desires to employ Executive as an Executive Vice President with
the business title of Chief Technical Officer of Company; and
WHEREAS, Company and Executive desire to enter into this Agreement to set forth
the terms and conditions of the employment relationship between Company and
Executive.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.Term. Executive’s term of employment (the “Employment Term”) under this
Agreement shall be four (4) years, commencing on April 30, 2014, and shall
continue for a period through and including April 29, 2018 (“Term Date”),
subject to the following provisions for extension and the provisions regarding
earlier termination set forth in this Agreement. If at the Term Date,
Executive’s employment has not been terminated previously in accordance with
this Agreement, and Executive and Company have not agreed to an extension or
renewal of this Agreement or to the terms of a new employment agreement, then
Executive’s Employment Term shall continue on a month-to-month basis, and
Executive shall continue to be employed by Company pursuant to the terms of this
Agreement, subject to termination by either party hereto on 30 days’ written
notice delivered to the other party (which notice may be delivered by either
party at any time on or after a date which is 30 days before the Term Date). If
Company elects to give notice of termination under this paragraph 1 and the
basis for such termination is not one of the grounds for termination set forth
in paragraphs 5.B. or 5.C., then Executive’s termination shall be deemed a
termination without Cause under paragraph 5.A. If Executive elects to give
notice of termination under this paragraph 1, and the basis for such termination
is not one of the grounds for termination set forth in paragraph 5.E., then
Executive’s termination shall be deemed a voluntary resignation not for Good
Reason under paragraph 5.D.
2.    Duties; Conditions of Employment.
A.    Duties. Executive shall have the business title of Chief Technical Officer
and shall be an Executive Vice President of Company and shall perform all duties
incident to such positions as well as any other lawful duties as may from time
to time be assigned by the Chief Executive Officer, which duties and authority
shall be consistent, and those normally associated, with Executive’s position.
Executive agrees to abide by all Company by-laws, policies, practices,
procedures, or rules, including Company’s Standards of Business Conduct (the
“SBC”) that are provided or made available to Executive. Executive shall report
directly to the Chief Executive Officer. Executive will be expected to perform
services for Company at Company’s New York City office, subject to such travel
as may be required in the performance of Executive’s duties.

1

--------------------------------------------------------------------------------






B.    Conditions of Employment.
(i)    Executive’s employment is contingent on submission of satisfactory proof
of identity and eligibility to work in the United States. Executive must bring
documentary proof of identity and eligibility to work in the United States on
the first day of work. Executive should contact Company with any questions about
what documents are acceptable for this purpose.
(ii)    Executive’s employment is contingent upon the results of a
pre-employment background check, which may include confirmation of Executive’s
Social Security number, verification of prior employment, verification of
education, if applicable, and a criminal records check, all to be conducted in
accordance with applicable law. Executive authorizes Company and/or a third
party designated by Company to conduct any such background check. If the results
of the background check are not satisfactory, or if Company determines that
Executive has falsified or failed to disclose relevant information on
Executive’s application, Company reserves the right to terminate Executive’s
employment, and Executive will not be eligible for the severance benefits
outlined in paragraph 5.A. If Executive’s background check is not fully
completed and assessed prior to the beginning of the first day of the Employment
Term, Executive explicitly understands and agrees that (i) he will fully and
accurately complete all information that Company requests relating to his
background check, (ii) his continued employment with Company is conditioned on
his satisfactory completion of the background check, as determined by Company in
its sole discretion, and (ii) Company will terminate Executive’s employment and
not provide any severance benefits if he does not satisfactorily complete the
information or if the results of his background check are not satisfactory.
3.    Exclusive Services and Best Efforts. Executive agrees to devote his best
efforts, energies, and skill to the discharge of the duties and responsibilities
attributable to his position, and to this end, he will devote his full business
time and attention exclusively to the business and affairs of Company. Executive
is not precluded from performing any charitable or civic duties, provided that
such duties do not interfere with the performance of his duties as an employee
of Company, do not violate the SBC or the Confidentiality and Invention
Assignment Agreement (“Confidentiality Agreement”), or cause a conflict of
interest. Executive may sit on the boards of non-Company entities during
employment only if first approved in writing by the Executive Compliance
Committee.
4.    Compensation and Benefits.
A.    Base Salary. During the Employment Term, Company shall pay Executive a
base salary at the rate of no less than $ 25,000 semi-monthly, less applicable
withholdings, which is $ 600,000 on an annual basis ("Base Salary"). Executive’s
semi-monthly paydays fall on the 15th and the last day of each month. If the
15th or the last day of the month falls on a weekend or bank holiday, the payday
is the preceding day. Executive’s Base Salary will be reviewed annually during
the Employment Term and may be increased based on Executive’s individual
performance or increases in competitive market conditions. Executive’s Base
Salary may be decreased only upon mutual consent of Company and Executive.

2

--------------------------------------------------------------------------------






B.    Annual Bonus. In addition to Executive’s Base Salary, Executive will be
eligible to participate in Company’s Annual Bonus Plan (the “ABP”), pursuant to
its terms as determined by Company from time to time. Pursuant to the ABP,
Company will review its performance (including, if applicable, Brand/Segment
performance) and Executive’s individual performance and will determine
Executive’s bonus under the ABP, if any (“Bonus”). Although as a general matter
in cases of satisfactory individual performance, Company would expect to pay a
Bonus at the target level provided for in the ABP where Company has met target
performance for a given year, Company does not commit to paying any Bonus, and
Executive’s Bonus may be negatively affected by the exercise of Company’s
discretion or by Company performance. Although any Bonus (and its amount, if a
Bonus is paid) is fully discretionary and subject to the terms of the ABP,
Executive’s target Bonus opportunity during the Employment Term is one hundred
percent (100%) of Executive’s Base Salary. Executive is eligible to participate
in the ABP for the year in which employment commences; however, Executive’s
Bonus for such year will be prorated on a daily basis beginning on the starting
date of the Employment Term.
C.    Equity Incentive Awards.
(i)    During Executive’s employment, he will participate in grants or awards of
long term equity incentives that are offered to all other Executive Vice
Presidents of Company. Executive’s participation in any such programs will be at
the same rate as comparable level Executive Vice Presidents of Company. Any such
awards or grants shall be determined in accordance with the terms and conditions
of the plans, agreements and notices under which such grants or awards were
issued.
(ii)    All equity awards shall be subject to approval by the Compensation
Committee of the Board and the terms and conditions of the applicable equity
award agreement and Company’s applicable equity-based incentive compensation
plan.
(iii)    Initial Grant.
(a)    Company shall grant to Executive an equity award that shall have an
equity value equal to $1,750,000 on the date of grant. Based on the equity value
on the date of grant, one-third of the equity award will be comprised of
restricted stock units (“RSUs”) (rounded down to the nearest whole number of
units), one-third of the equity award will be comprised of stock options (“Stock
Options”) (rounded down to the nearest whole share), and the remaining one-third
of the equity award will be comprised of performance shares based on relative
total shareholder return (“Performance Shares”)(rounded down to the nearest
whole share). Equity value of RSUs and Performance Shares will be determined
based on the closing price of a share of Company common stock, par value $.01
per share, on the date of grant. Equity value of Stock Options will be
determined based on the standard option valuation formula used by Company. The
grant of the RSUs, Stock Options and Performance Shares provided by this
subsection shall generally be made in an administratively reasonable period of
time following the first day of the Employment Term subject to compliance with
applicable law and the schedule of the Compensation Committee of the Board.

3

--------------------------------------------------------------------------------






(b)    RSUs shall vest over a three-year period following the date of grant,
with one-third vesting on each of the first, second and third anniversaries of
the grant date, provided, that Executive is continuously employed with Company
from the grant date to each applicable vesting date. Except as may be otherwise
provided in the applicable award agreement, any RSU that is unvested on the date
of Executive’s termination for any reason shall be forfeited on such date of
termination.
(c)    Stock Options will vest over three-year period following the date of
grant, with one-third of the Stock Options vesting on the first anniversary of
the date of grant, and monthly thereafter in substantially equal installments
over the remaining two years, provided, that Executive is continuously employed
with Company from the grant date to each applicable vesting date. Except as may
be otherwise provided in the applicable award agreement, any Stock Option that
is unvested on the date of Executive’s termination for any reason shall be
forfeited on such date of termination.
(d)    Subject to achievement of performance objectives, Performance Shares
shall vest following the Committee’s certification of performance following the
end of the three-year performance period, commencing January 1, 2014, provided,
that Executive is continuously employed with Company from the grant date to the
applicable vesting date. Except as may be otherwise provided in the applicable
award agreement, any Performance Share that is unvested on the date of
Executive’s termination for any reason shall be forfeited on such date of
termination.
D.    Benefit Plans.
(i)    Eligibility; Participation. During the Employment Term and as otherwise
provided herein, Executive shall be entitled to participate in any and all
employee health and other welfare benefit plans (including, but not limited to,
life insurance, health and medical, dental, and disability plans) and other
employee benefit plans, including, but not limited to, tax qualified retirement
plans established by Company from time to time for the benefit of employees of
Company. Executive shall be required to comply with the conditions attendant to
coverage by such plans, which terms shall apply to Executive in the same manner
as those applicable to executives of Company at the Executive Vice President
level who are similarly situated, and Executive shall comply with and be
entitled to benefits only in accordance with the terms and conditions of such
plans as they may be amended from time to time. Nothing herein contained shall
be construed as requiring Company to establish or continue any particular
benefit plan in discharge of its obligations under this Agreement.
(ii)    Enrollment. It will be necessary for Executive to make benefit elections
within 30 days of the first day of the Employment Term. If Executive does not
make an election within the designated timeframe, Executive hereby agrees that
he will be enrolled into the benefits default plan and Executive will be
responsible for any associated costs. Employee benefits are subject to
amendment, modification, suspension and/or termination at the sole discretion of
Company.

4

--------------------------------------------------------------------------------






E.    Vacation. Executive shall be entitled to not less than four (4) weeks of
paid vacation each calendar year of his employment hereunder, in addition to
Company’s recognized holidays and personal days, as well as to such other
employment benefits that are or may be extended or provided to all executives at
the Executive Vice President level. The accrual and/or carry-over of paid
vacation from one year to the next shall be in accordance with Company policy
applicable to the Company location where Executive's principal office is located
as it may exist and change from time to time.
F.    Signing Payments. Upon this Agreement becoming effective and Executive
commencing employment with Company, Executive is eligible to receive a payment
of $500,000.00, less applicable withholdings, to be paid at the end of the
second payroll period following the first day of the Employment Term. If
Executive resigns without Good Reason or is terminated for Cause (defined below)
on or before the first anniversary of his employment commencement date,
Executive agrees that he will repay the entire net amount of this signing
payment (meaning the net amount that Executive received from the Company after
the application of applicable withholdings) to Company within 30 days after
Executive’s last day of employment. If Executive resigns without Good Reason or
is terminated for Cause after the first anniversary of his employment
commencement date but on or before the second anniversary of his employment
commencement date, Executive agrees that he will repay fifty percent (50%) of
the net amount of this signing payment to Company within 30 days after
Executive’s last day of employment.
5.    Termination of the Employment Agreement.
A.    Termination Without Cause. Notwithstanding anything to the contrary
herein, Company reserves the right to terminate Executive’s employment and this
Agreement without Cause (defined below). If Company terminates Executive’s
employment and this Agreement without Cause, then, solely in exchange for
Executive’s execution and delivery of Company’s then standard separation
agreement, which includes, among other obligations, a release of claims against
Company and related entities and persons (sample release language is attached
hereto as Exhibit A (the “Separation Agreement”), which language may be
modified, but not materially except to comply with any changes in applicable
law, by Company in the future), within the time period specified therein, and
upon such agreement becoming effective by its terms, the following terms shall
apply:
(i)    Company will pay Executive an amount equal to eighteen (18) months of
Executive’s then current Base Salary, less applicable withholdings. This amount
will be paid in thirty-six (36) substantially equal semi-monthly installments,
which shall be treated as separate payments in accordance with paragraph 12
hereof, commencing on the sixtieth (60th) day following Executive’s termination
of employment. These payments will not be eligible for deferrals to Company's
401(k) plan.
(ii)    Subject to the terms of paragraph 4.B, if Executive is terminated
between January 1 and March 15, Executive will be entitled to a Bonus payment
under the ABP for the calendar year ending prior to Executive’s termination
(“Prior Year”) equal to the amount that would have otherwise been payable to
Executive based on the actual attainment of performance goals for such year,
less applicable tax withholdings, but in no event to exceed 100% of Executive’s

5

--------------------------------------------------------------------------------






target payout; provided that (i) Company pays a Bonus to eligible employees
under Company's ABP for the Prior Year, (ii) Executive’s Bonus has not already
been paid to Executive at the time of termination of Executive’s employment, and
(iii) Executive was otherwise eligible for such Bonus payment if Executive had
remained employed through the date of payout. This amount will be paid to
Executive in a lump sum on the earlier of the date on which other eligible
employees are paid bonuses under the ABP for the Prior Year provided the
Separation Agreement has become effective by its terms, or the sixtieth (60th)
day following Executive’s termination of employment. This payment will not be
eligible for deferrals to Company's 401(k) plan.
(iii)    In addition, subject to the terms of paragraph 4.B, Executive will
receive a Bonus payment under the ABP for the year in which Executive’s
termination of employment occurs payable if and when bonuses are paid to other
employees, based on actual performance (which, for avoidance, shall be at the
same rate as for all continuing executive officers of Company with respect to
the portion of the Bonus determined based on Company performance goals) and
prorated through the effective date of the termination of Executive’s
employment, less applicable withholdings. This amount will not be eligible for
deferrals to Company's 401(k) plan.
(iv)    If Executive elects group health plan continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Company will pay the
cost of Executive’s medical, dental and vision benefit coverage ("group health
coverage") under COBRA for up to eighteen (18) months, in accordance with COBRA,
beginning the first day of the calendar month following Executive’s termination
of employment. Executive agrees that Company may impute compensation income to
Executive in an amount equal to 102% of the premium cost for such group health
coverage if necessary to avoid adverse income tax consequences to Executive
resulting from the application of Section 105(h) of the Internal Revenue Code of
1986, as amended (the “Code”) to Company’s payment of the cost of such group
health coverage.
(v)    If Executive’s Separation Agreement fails to become effective and
irrevocable prior to the sixtieth (60th) day following Executive’s termination
of employment due to Executive’s failure to timely deliver the executed
Separation Agreement, Company will have no obligation to make the payments or
benefits provided by paragraphs 5.A.(i), (ii), (iii) and (iv) herein, other than
to provide Executive with COBRA to the extent required by law.
(vi)    Executive agrees to reasonably assist Company, in connection with any
litigation, investigation or other matter involving Executive’s tenure as an
employee, officer or director of Company, including, but not limited to,
meetings with Company representatives and counsel and giving testimony in any
legal proceeding involving Company, provided Executive is provided with
reasonable notice of such assistance and such assistance does not unreasonably
interfere with Executive’s other professional or personal commitments. No later
than ninety (90) days following Company’s receipt of supporting documentation of
Executive’s incurrence of such expenses, Company will reimburse Executive for
reasonable out-of-pocket expenses incurred in rendering such assistance to
Company (including attorney’s fees incurred in accordance with the applicable
provisions of Company’s Bylaws and Certificate of Incorporation). Furthermore,
Executive agrees not to affirmatively encourage or incite any person or entity
in litigation against Company or its affiliates, officers, employees and agents
in any manner. This provision does not

6

--------------------------------------------------------------------------------






limit Executive’s right and ability to voluntarily file a charge with or
participate in any investigation by any government agency. Nor does it prohibit
Executive’s response to a valid subpoena for documents or testimony or other
lawful process or limit Executive’s rights that are not legally waivable;
however, Executive agrees to provide Company with prompt notice of said subpoena
or process.
(vii)    Executive agrees not to make any disparaging or untruthful remarks or
statements about Company or its products, services, officers, directors, or
employees. Company agrees not to cause its officers or senior executives to make
any disparaging or untruthful remarks or statements about Executive or his
employment with Company. Nothing in this Agreement prevents Executive or Company
from making truthful statements when required by law, court order, subpoena, or
the like, to a governmental agency or body or in connection with any legal
proceeding.
(viii)    Executive shall not be entitled to notice or severance under any
policy or plan of Company (the payments set forth in this paragraph 5.A. being
given in lieu thereof) and Executive waives all participation in and claims
under such policies and plans. For the avoidance of doubt, the foregoing
sentence shall not have any adverse impact on Executive’s rights to
indemnification and D&O coverage.
(ix)    Executive agrees that if Executive breaches any of Executive’s
obligations, to the detriment of Company, under paragraphs 5.A.(vi), 5.A.(vii),
6, 7, or 8 of this Agreement, under the Confidentiality Agreement, or under the
Separation Agreement, Company has the right to seek recovery of the full
payments made to Executive under subparagraphs 5.A.(i), (ii), (iii) and (iv)
above, and to obtain all other remedies provided by law or equity.
B.    Termination For Cause. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Executive’s employment and this
Agreement for Cause, as this term is defined below, with or without prior notice
to Executive.
(i)    For purposes of this Agreement, “Cause” means: (a) Executive’s conviction
of, or nolo contendere or guilty plea to, a felony (whether any right to appeal
has been or may be exercised); (b) Executive’s failure to perform in all
material respects or Executive’s refusal to perform, without proper cause,
Executive’s lawful duties with Company, including Executive’s express
obligations under this Agreement, if such failure or refusal remains uncured for
30 days after written notice to Executive; (c) fraud, embezzlement,
misappropriation that is not de minimis, or improper material destruction of
Company property by Executive; (d) Executive’s breach of any statutory or common
law duty of loyalty to Company; (e) Executive’s violation of the Confidentiality
Agreement or the SBC; (f) Executive’s improper conduct substantially prejudicial
to Company’s business; (g) Executive’s failure to cooperate in any internal or
external investigation involving Company; or (h) Executive’s indictment (or its
procedural equivalent) for a felony alleging fraud, embezzlement,
misappropriation or destruction of Company property by Executive or alleging
fraud, embezzlement, or monetary theft by Executive with respect to another
party.
(ii)    If Company terminates Executive’s employment and this Agreement for
Cause, Company shall have no further obligation to Executive other than (a) to
pay, within thirty

7

--------------------------------------------------------------------------------






(30) days of the effective date of termination of Executive’s employment with
Company, Executive’s Base Salary and any accrued unused vacation and
unreimbursed properly submitted and incurred business expenses, in accordance
with Company policy, through the effective date of termination, and (b) with
respect to any rights Executive may have pursuant to any insurance or other
benefit plans of Company, but Executive will not be entitled to receive any
bonus payments.
C.    Death and Disability. Notwithstanding anything to the contrary herein,
Executive’s employment and this Agreement shall terminate upon Executive’s
death, and Company reserves the right to terminate Executive’s employment and
this Agreement on account of Executive’s disability (as the term “disability” is
defined in Company’s long-term disability plan, but which definition must also
constitute a “disability” for purposes of Section 409A of the Code), and in
either case Company shall have no further obligation to Executive or Executive’s
heirs other than (i) to pay Executive’s Base Salary and any accrued unused
vacation, in accordance with Company policy, through the effective date of
termination, (ii) subject to the terms of paragraph 4.B, to pay a Bonus payment
at the target level under the ABP for the year in which the date of termination
occurs, prorated through the effective date of the termination of Executive’s
employment, less applicable withholdings, payable within thirty (30) days of the
effective date of Executive’s termination (which payment will not be eligible
for deferrals to Company’s 401(k) plan), (iii) with respect to any rights or
benefits Executive may have pursuant to any insurance, benefit or other
applicable plan of Company, but Executive shall not be entitled to receive any
other bonus payments, and (iv) to pay Executive a Bonus for the Prior Year,
subject to the terms of the ABP, to the extent that the Bonus has not yet been
paid.
D.    Resignation Not For Good Reason. Executive may resign employment with
Company at any time. If Executive resigns employment and such resignation does
not constitute a resignation for Good Reason (defined below) within the meaning
of paragraph 5.E herein, Company shall have no further obligation to Executive
other than (i) to pay within thirty (30) days of the effective date of
termination of Executive’s employment with Company, Executive’s Base Salary and
any accrued unused vacation and unreimbursed properly submitted and incurred
business expenses, in accordance with Company policy, through the effective date
of the resignation, and (ii) with respect to any rights Executive may have
pursuant to any insurance or other benefit plans of Company, but Executive will
not be entitled to receive any bonus payments.
E.    Resignation for Good Reason. Executive also may resign employment with
Company and terminate this Agreement for Good Reason, provided that Executive
gives Company written notice of the Good Reason condition within 60 days from
the initial existence of the Good Reason condition, which written notice shall
provide a 30-day period during which Company may remedy the actions that
Executive has identified as the condition constituting grounds for a resignation
for Good Reason. If Company has not remedied the Good Reason condition within 30
days following such notice from Executive, then Executive must resign his
employment with Company within 30 days of the end of the remedy period or he
will have forever waived his right to resign for Good Reason for such condition
upon that occurrence, but not future occurrences of the same condition. Upon
such a termination, Executive will be treated in accordance with paragraph 5.A
herein, as if Executive’s employment had been terminated by Company without
Cause. For purposes of this Agreement, “Good Reason” means: (i) Executive no
longer reports to CEO of

8

--------------------------------------------------------------------------------






Company; (ii) a relocation of Executive’s principal office at Company to a
location that is more than 50 miles from its location as of the date of this
Agreement without Executive’s written consent; (iii) a material diminution in
Executive’s duties, responsibilities or authority; or (iv) a material diminution
in Executive’s then Base Salary.
6.    Non-Competition Agreements and Restrictive Covenants.
A.    Executive agrees to execute and abide by the enclosed Confidentiality
Agreement with Company, which is incorporated herein by reference. Any reference
in the Confidentiality Agreement to Executive’s “at will” employment status is
superseded by this Agreement.
B.    Executive acknowledges that the services to be performed under this
Agreement are of a special, unique, unusual, extraordinary and intellectual
character. Executive further acknowledges that the business of Company is
international in scope, that its products and services are marketed throughout
the world, that Company competes in nearly all of its business activities with
other entities that are or could be located in nearly any part of the world and
that the nature of Executive’s services, position and expertise are such that
Executive is capable of competing with Company from nearly any location in the
world.
C.    Executive also agrees that, in addition to Executive’s obligations under
the Confidentiality Agreement, while Executive is employed by Company and for
twelve (12) months following termination of his employment for any reason,
Executive shall not, directly or indirectly, except as a shareholder holding
less than a one percent (1%) interest in a corporation whose shares are traded
on a national securities exchange, participate in the ownership, control, or
management of, or perform any services for or be employed by (i) Time Warner,
Inc., Yahoo!, Inc., Google, Inc., including its YouTube subsidiary, Microsoft
Corporation, IAC/Interactive Corp., News Corp, Facebook, Inc., LinkedIn
Corporation, Yelp Inc. and Twitter Inc., or any of their respective
subsidiaries, affiliates or successors, or (ii) without the written consent of
the Chief Executive Officer or the General Counsel of Company, any entity that
engages in any line of business that is substantially the same as any line of
business which Company engages in, conducts or, to Executive’s knowledge, has
definitive plans to engage in or conduct, and has not ceased to engage in or
conduct, or any of their respective subsidiaries, affiliates or successors (any
such entity identified by this paragraph 6.C.(ii) is a “Competitive Entity”).
Notwithstanding the preceding, in order to be considered a Competitive Entity,
the entity must derive fifty percent (50%) or more of its total annual revenues
from substantially similar products and services offered by Company.
D.    Executive acknowledges that the geographic boundaries, scope of prohibited
activities, and time duration of the preceding paragraphs are reasonable in
nature and are no broader than are necessary to maintain the confidential
information, trade secrets and the goodwill of Company and to protect the other
legitimate business interests of Company and are not unduly restrictive on
Executive.
E.    The parties agree and intend that the covenants contained in this
Agreement, including but not limited to the covenants set forth in this
paragraph 6, shall be deemed to be a series of separate covenants and
agreements, one for each and every county or political subdivision

9

--------------------------------------------------------------------------------






of each applicable state of the United States and each country of the world. It
is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under the governing laws
and public policies of the State of New York, and to the extent applicable, each
jurisdiction in which enforcement is sought. Accordingly, if any provision in
this Agreement or deemed to be included herein shall be adjudicated to be
invalid or unenforceable, such provision, without any action on the part of the
parties hereto, shall be deemed amended to delete or to modify (including,
without limitation, a reduction in duration, geographical area or prohibited
business activities) the portion adjudicated to be invalid or unenforceable,
such deletion or modification to apply only with respect to the operation of
such provision in the particular jurisdiction in which such adjudication is
made, and such deletion or modification to be made only to the extent necessary
to cause the provision as amended to be valid and enforceable.
7.    Representations and Warranties of Executive. Executive hereby represents
and warrants to Company as follows: (i) Executive has the legal capacity and
unrestricted right to execute and deliver this Agreement and to perform each of
the terms and covenants hereunder; (ii) the execution and delivery of this
Agreement by Executive and the performance of Executive’s obligations hereunder
will not be in violation or breach or be in conflict with any fiduciary or other
duty, instrument, agreement, document, arrangement, or other understanding to
which Executive is a party or by which Executive is or may be bound or subject,
including without limitation any employment, consulting agreement,
non-disclosure or other agreement; (iii) the execution and delivery of, and
Executive’s performance under, this Agreement and as an employee of Company does
not and will not breach any agreement, understanding or arrangement to keep in
confidence confidential or proprietary information, trade secrets, knowledge or
data acquired by Executive prior to his employment with Company; (iv) the
execution and delivery of, and Executive’s performance under, this Agreement and
as an employee of Company does not and will not result in a violation or breach
of any agreement, understanding or arrangement not to compete with the business
of any other company; (v) Executive will not disclose to Company or induce
Company to use any confidential or proprietary information, trade secrets,
knowledge or data belonging to any previous employer or other person or entity;
(vi) Executive is not a party to any other agreement that will interfere with
Executive's full compliance with this Agreement; (vii) Executive will not enter
into any agreement, whether written or oral, in conflict with the provisions of
this Agreement or that may result in a breach or violation of this Agreement;
(viii) Executive agrees to abide by any limitations regarding his actions as set
forth in any agreement or arrangement with a prior employer or other person or
entity relating to any non-competition, non-solicit or confidentiality covenants
or obligations; and (ix) Executive acknowledges that Executive will not be
expected to use or disclose any confidential or proprietary information, trade
secrets, knowledge or data of any former employer or other person or entity to
whom Executive has a confidentiality obligation, nor will the Company and/or its
Affiliates seek to elicit any such information from Executive.
8.    Employment Obligations.
A.    Company Property. All records, files, lists, including computer-generated
lists, drawings, documents, equipment, and similar items relating to Company’s
business that Executive shall prepare or receive from Company shall remain
Company’s sole and exclusive property. Upon termination of this Agreement, or
upon Company’s request, Executive shall promptly

10

--------------------------------------------------------------------------------






return to Company all property of Company in his possession. Executive further
represents that he will not copy, cause to be copied, print out, or cause to be
printed out any software, documents, or other materials originating with or
belonging to Company. Executive additionally represents that, upon termination
of his employment with Company, he will not retain in his possession any such
software, documents, or other materials.
B.    Cooperation. Executive agrees that during his employment he shall, at the
request of Company, render all assistance and perform all lawful acts that
Company considers necessary or advisable in connection with any litigation
involving Company or any director, officer, employee, shareholder, agent,
representative, consultant, client, or vendor of Company. Executive’s reasonable
expenses in connection therewith shall be paid by Company, including attorney’s
fees in accordance with the applicable provisions of Company’s Bylaws and
Certificate of Incorporation.
9.    Arbitration. Except as provided in paragraph 10.B. herein or as otherwise
excluded herein, any dispute or controversy arising under or relating to this
Agreement and Executive’s employment hereunder (whether based on contract or
tort or other common law or upon any federal, state or local statute or
regulation, including, without limitation, claims of discrimination, harassment
and retaliation under Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act and similar
federal, state and local fair employment practices laws) shall, at the election
of either Executive or Company, be submitted to JAMS for resolution in
arbitration in accordance with the then-current rules and procedures of JAMS for
employment-related disputes. Either party shall make such election by delivering
written notice thereof to the other party at any time (but not later than 30
days after such party receives notice of the commencement of any administrative
or regulatory proceeding or the filing of any lawsuit relating to any such
dispute or controversy), and thereupon any such dispute or controversy shall be
resolved only in accordance with the provisions of this paragraph 9. Any such
arbitration proceedings shall take place in New York, New York before a single
arbitrator (rather than a panel of arbitrators), pursuant to any available
streamlined or expedited (rather than a comprehensive) arbitration process and
in accordance with an arbitration process which, in the judgment of such
arbitrator, shall have the effect of reasonably limiting or reducing the cost of
such arbitration for both parties. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding. Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the courts of New York for this purpose;
provided, however, the parties may agree after the commencement of a proceeding
to hold the arbitration in another jurisdiction. If at the time any dispute or
controversy arises with respect to this Agreement JAMS is no longer providing
arbitration services, then the American Arbitration Association shall be
substituted for JAMS for purposes of this paragraph 9, and the arbitration will
be conducted in accordance with the then current AAA Employment Arbitration
Rules & Mediation Procedures.
10.    Miscellaneous.
A.    Captions. The section, paragraph and subparagraph headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

11

--------------------------------------------------------------------------------






B.    Specific Remedy. In addition to such other rights and remedies as Company
may have at equity or in law with respect to any breach of this Agreement, if
Executive commits a material breach of any provision of this Agreement or the
Confidentiality Agreement, Company shall have the right and remedy to have such
provision specifically enforced by any court having competent jurisdiction, it
being acknowledged that any such breach or threatened breach will cause
irreparable injury to Company.
C.    Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of New York, without regard to
the conflicts of law rules thereof.
D.    Jurisdiction. To the extent that a dispute arising under or relating to
this Agreement or the Confidentiality Agreement is required or permitted to be
resolved by the court system, each of the parties hereto hereby irrevocably
consents and submits to the jurisdiction of the Supreme Court of the State of
New York, in New York, New York, and the United States District Court for the
Southern District of New York, which the parties agree shall be the exclusive
forum, in connection with any suit, action, arbitration or other proceeding
concerning this Agreement or enforcement of paragraph 6 of this Agreement.
Executive waives and agrees not to assert any defense of lack of jurisdiction,
that venue is improper, inconvenient forum, or otherwise. To the extent
allowable by law, Executive waives the right to a jury trial and agrees to
accept service of process by certified mail at Executive’s last known address.
E.    Successors and Assigns. Neither this Agreement, nor any of Executive’s
rights, powers, duties, or obligations hereunder, may be assigned by Executive.
The Company may not assign its duties or obligations hereunder to any person
other than a successor to the Company. This Agreement shall be binding upon and
inure to the benefit of Executive and his heirs and legal representatives and
Company and its successors. Successors of Company shall include, without
limitation, any company or companies acquiring, directly or indirectly, all or
substantially all of the assets of Company, whether by merger, consolidation,
purchase, lease, or otherwise, and such successor shall thereafter be deemed
“Company” for the purpose hereof.
F.    Notices. All notices, requests, demands, and other communications
hereunder must be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first class,
registered mail, return receipt requested, postage and registry fees prepaid, to
the applicable party and addressed as follows:
Company:
AOL Inc.
770 Broadway
New York, NY 10003
Attn: General Counsel
Executive:
At the address shown on the records of Company for Executive

12

--------------------------------------------------------------------------------






Addresses may be changed by notice in writing signed by the addressee.
G.    Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms or covenants hereof may be waived, only by a
written instrument executed by Executive and the Chief Executive Officer or the
General Counsel, subject to, if necessary, approval of the Compensation
Committee of the Board.
H.    Waiver. Any waiver or consent from Company or Executive with respect to
any term or provision of this Agreement or any other aspect of Executive’s
employment or the other party’s conduct shall be effective only in the specific
instance and for the specific purpose for which given and shall not be deemed,
regardless of frequency given, to be a further or continuing waiver or consent.
The failure or delay of Company or Executive at any time or times to require
performance of, or to exercise any of its or his powers, rights, or remedies
with respect to, any term or provision of this Agreement or any other aspect of
Executive’s employment or the other party’s conduct in no manner (except as
otherwise expressly provided herein) shall affect Company’s or Executive’s right
at a later time to enforce any such term or provision.
I.    Severability. In addition to the provisions set forth in paragraph 6.E.,
if any provision of this Agreement is held to be invalid, the remainder of this
Agreement shall not be affected thereby.
J.    Survival. Paragraphs 4.C., 4.F., 5.A., 5.C., 5.E., 6, 7, 8.A., 9, 10, 11
and 12 shall survive termination of this Agreement.
K.    Entire Agreement.
(i)    This Agreement, including Exhibit A and the Confidentiality Agreement,
embodies the entire agreement of the parties hereto with respect to its subject
matter and merges with and supersedes all prior discussions, agreements,
commitments, or understandings of every kind and nature relating thereto,
whether oral or written, between Executive and Company. Neither party shall be
bound by any term or condition of this Agreement other than as is expressly set
forth herein. If there is any conflict between the express terms of this
Agreement and the Confidentiality Agreement, the terms of this Agreement shall
prevail.
(ii)    Executive represents and agrees that he fully understands his right, and
Company has advised Executive, to discuss all aspects of this Agreement with
Executive’s attorney, that to the extent he desired, he availed himself of this
right, that he has carefully read and fully understands all of the provisions of
the Agreement, that he is competent to execute this Agreement, that his decision
to execute this Agreement has not been obtained by any duress, that he freely
and voluntarily enters into this Agreement, and that he has read this document
in its entirety and fully understands the meaning, intent, and consequences of
this Agreement.
L.    Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

13

--------------------------------------------------------------------------------






M.    Tax Withholding. Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
11.    Limitation on Certain Payments.
A.    Calculation and Possible Benefit Reduction. If at any time or from time to
time, it shall be determined by independent tax professionals selected by
Company (“Tax Professional”) that any payment or other benefit to Executive
pursuant to paragraph 5 of this Agreement or otherwise (“Potential Parachute
Payment”) is or will, but for the provisions of this paragraph 11, become
subject to the excise tax imposed by Section 4999 of the Code or any similar tax
payable under any state, local, foreign or other law, but expressly excluding
any income taxes and penalties or interest imposed pursuant to Section 409A of
the Code (“Excise Taxes”), then Executive’s Potential Parachute Payment shall be
either (a) provided to Executive in full, or (b) provided to Executive as to
such lesser extent which would result in no portion of such benefits being
subject to the Excise Taxes, whichever of the foregoing amounts, after taking
into account applicable federal, state, local and foreign income and employment
taxes, the Excise Tax, and any other applicable taxes, results in the receipt by
Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Taxes (“Payments”).
B.    Implementation and Any Benefit Reduction Under Paragraph 11.A. In the
event of a reduction of benefits pursuant to paragraph 11.A., the Tax
Professional shall determine which benefits shall be reduced so as to achieve
the principle set forth in paragraph 11.A. For purposes of making the
calculations required by paragraph 11.A., the Tax Professional may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code and other applicable legal authority. Company and Executive shall furnish
to the Tax Professional such information and documents as the Tax Professional
may reasonably request in order to make a determination under paragraph 11.A.
Company shall bear all costs and fees the Tax Professional may reasonably incur
or charge in connection with any calculations contemplated by paragraph 11.A.
C.    Potential Subsequent Adjustments.
(i)    If, notwithstanding any calculations performed or reduction in benefits
imposed as described in paragraph 11.A., the IRS determines that Executive is
liable for Excise Taxes as a result of the receipt of any payments made pursuant
to paragraph 5 of this Agreement or otherwise, then Executive shall be obligated
to pay back to Company, within thirty (30) days after a final IRS determination
or in the event that Executive challenges the final IRS determination, a final
judicial determination, a portion of the Payments equal to the “Repayment
Amount.” The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to Company so that Executive’s net after-tax
proceeds with respect to the Payments (after taking into account the payment of
the Excise Taxes and all other applicable taxes imposed on such benefits) shall
be maximized. The Repayment Amount shall be zero if a Repayment Amount of more
than zero would not result in Executive’s net after-tax proceeds with respect to
the Payments

14

--------------------------------------------------------------------------------






being maximized. If the Excise Taxes are not eliminated pursuant to this
paragraph 11.C., Executive shall pay the Excise Taxes.
(ii)    Notwithstanding any other provision of this paragraph 11, if (i) there
is a reduction in the payments to Executive as described above in this paragraph
11, (ii) the IRS later determines that Executive is liable for Excise Taxes, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated based on the full amount of the Potential Parachute Payment
and as if Executive’s benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then Company shall pay to Executive those
payments which were reduced pursuant to paragraph 11.A. or subparagraph 11.C.(i)
as soon as administratively possible after Executive pays the Excise Taxes to
the extent that Executive’s net after-tax proceeds with respect to the payment
of the Payments are maximized
12.    Code Section 409A. This Agreement is intended to be exempt from Section
409A of the Code, as amended and will be interpreted in a manner intended to
reflect that intention.
A.    Notwithstanding anything herein to the contrary, if any amounts payable
pursuant to this Agreement are determined to be subject to Section 409A of the
Code, then with respect to such amounts: (i) if at the time of Executive’s
separation from service from Company, Executive is a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of the payment
of such amounts on account of such separation from service is necessary in order
to prevent any accelerated or additional tax under Section 409A of the Code,
then Company will defer the commencement of the payment of any such amounts
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
separation from service from Company (or the earliest date as is permitted under
Section 409A of the Code), and (ii) each payment of two or more installment
payments made under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code. Any amounts of deferred
compensation that are payable by reason of Executive's termination of employment
shall not be paid unless such termination of employment also constitutes a
"separation from service" for purposes of Section 409A of the Code and
references to the employee's "termination," or "termination of employment" and
words and phrases of similar meaning shall be construed to require a "separation
from service" for purposes of Section 409A of the Code.
B.    If any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by Company, that does not cause
such an accelerated or additional tax.
C.    To the extent any reimbursements or in-kind benefits due Executive under
this Agreement constitutes “deferred compensation” under Section 409A of the
Code, any such reimbursements or in-kind benefits shall be paid to Executive in
a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

15

--------------------------------------------------------------------------------






D.    Company shall consult with Executive in good faith regarding the
implementation of the provisions of this paragraph; provided that neither
Company nor any of its employees or representatives shall have any liability to
Executive with respect thereto.
(Signature Page to Follow)





16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


AOL INC.






By:    /s/ Karen Dykstra                 
Name:     Karen Dykstra             
Title:    Chief Financial & Administrative Officer    




William E. Pence




/s/ William E. Pence                



17

--------------------------------------------------------------------------------




EXHIBIT A
RELEASE AND WAIVER
In exchange and consideration for the Company's promises to me in paragraph 5.A.
or 5.E. of my Executive Employment Agreement dated April 3, 2014 (the
“Agreement”) and other valuable consideration, I, William E. Pence agree to
release and discharge unconditionally the Company and any of its past or present
subsidiaries, affiliates, related entities, successors, predecessors, assigns,
merged entities and parent entities, benefit plans, and all of their respective
past and present officers, directors, stockholders, employees, benefit plan
administrators and trustees, agents, attorneys, insurers, representatives,
affiliates, and all of their respective successors and assigns, in their
individual and official capacities (collectively “Released Person”), from any
and all claims, actions, causes of action, demands, obligations, grievances,
suits, losses, debts and expenses (including attorneys’ fees and costs),
damages, and claims in law or in equity of any nature whatsoever, known or
unknown, suspected or unsuspected, I ever had, now have, or shall have against
the Company up to and including the day I sign this Release and Waiver. Without
limiting the generality of the foregoing, the claims I am waiving include, but
are not limited to, (a) all claims arising out of or related to any stock
options or other compensatory stock awards held by me or granted to me by the
Company which are scheduled to vest subsequent to my termination of employment;
(b) any claims, demands, and causes of action alleging violations of public
policy, or of any federal, state, or local law, statute, regulation, executive
order, or ordinance, or of any duties or other obligations of any kind or
description arising in law or equity under federal, state, or local law,
regulation, ordinance, or public policy having any bearing whatsoever on the
terms or conditions of your employment with or by the Company or the termination
or resignation of your employment with the Company or any association or
transaction with or by the Company; (c) all claims of discrimination or
harassment on the basis of sex, race, age, national origin, religion, sexual
orientation, disability, veteran status or any other legally protected category,
and of retaliation; (d) all claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the ADA Amendments Act, the Older Workers Benefit Protection Act (“OWBPA”),
the Fair Labor Standards Act, the Genetic Information Nondiscrimination Act, 42
U.S.C. § 1981, as amended, the New York Human Rights Law, the New York City
Human Rights Law, The New York Labor Law, the New York Equal Pay Law, the New
York Civil Rights Law, the New York Rights of Persons With Disabilities Law, the
New York Equal Rights Law, the New York City Administrative Code, and all other
federal, state and local fair employment and anti-discrimination laws, all as
amended; (e) all claims under the Worker Adjustment and Retraining Notification
Act and similar state and local statutes, all as amended; (f) all claims under
the National Labor Relations Act, as amended; (g) all claims under the Family
and Medical Leave Act and other federal, state and local leave laws, all as
amended; (h) all claims under the Employee Retirement Income Security Act
(except with respect to accrued vested benefits under any retirement or 401(k)
plan in accordance with the terms of such plan and applicable law); (i) all
claims under the Sarbanes-Oxley Act of 2002, the False Claims Act, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Securities
Exchange Act of 1934, the Commodity Exchange Act, the Consumer Financial
Protection Act, the American Recovery and Reinvestment Act, the Foreign Corrupt
Practices Act, and the EU Competition Law; (j) all claims of whistleblowing and
retaliation under federal, state and local laws; (k) all claims under any
principle of common law or sounding in tort or contract; (l) all claims
concerning any right to reinstatement; and (m) all

18

--------------------------------------------------------------------------------






claims for attorneys’ fees, costs, damages or other relief (monetary, equitable
or otherwise) from the Company, whether under federal, state or local law,
whether statutory, regulatory or common law, to the fullest extent permitted by
law. Further, each of the persons and entities released herein is intended to be
a third-party beneficiary of this Release and Waiver.


This release of claims does not affect or waive any payments and benefits
provided to me under the Agreement that are contingent upon the effectiveness of
this Release and Waiver or otherwise expressly survive termination thereof, any
indemnification rights I may have in accordance with Company's governance
instruments or under any director and officer liability insurance maintained by
Company with respect to liabilities arising as a result of my service as an
officer and employee of Company, any claim for workers’ compensation benefits,
unemployment benefits, or other legally non-waivable rights or claims; claims
that arise after I sign this Release and Waiver; claims that I may have against
any person who is a Released Person solely on account of such Released Person
being a stockholder of the Company or other Released Person that do not arise
out of or relate to my employment, the terms and conditions of my employment, or
the termination of my employment; my right to own and exercise any and all
Company stock options or other equity awards held by me that are exercisable as
of my termination of employment during the applicable period of exercise and in
accordance with all other terms of those options and awards and plans,
agreements, and notices under which such awards were granted; or my rights to
enforce this Release and Waiver. Additionally, nothing in this Release and
Waiver waives or limits my right to file a charge with, provide information to
or cooperate in any investigation of or proceeding brought by a government
agency (though I acknowledge I am not entitled to recover money or other relief
with respect to the claims waived in this Release and Waiver).
 
I agree that I have been paid and/or received all leave (paid or unpaid),
compensation, wages, bonuses, severance or termination pay, commissions, notice
period, and/or benefits to which I may have been entitled and that no other
remuneration or benefits are due to me, except the benefits I will receive under
paragraph 5.A. or 5.E. of my Agreement dated April 3, 2014. I affirm that I have
had no known workplace injuries or occupational diseases. I also represent that
I have disclosed to the Company any information I have concerning any fraudulent
or unlawful conduct involving the persons and entities I am releasing herein.


Pursuant to the OWBPA, I acknowledge and warrant the following: (i) that I am
waiving rights and claims for age discrimination under the ADEA and OWBPA, in
exchange for the consideration described above, which is not otherwise due to
me; (ii) I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release and Waiver; (iii) I am not waiving
rights or claims for age discrimination that may arise after the effective date
of this Release and Waiver; (iv) I have been given a period of at least
twenty-one (21) days in which to consider this Release and Waiver and the waiver
of any claims I have or may have under law, including my rights under the ADEA
and OWBPA, before signing below; and (v) I understand that I may revoke the
waiver of my age discrimination claims under the ADEA and OWBPA within seven (7)
days after my execution of this Release and Waiver, and that such waiver shall
not become effective or enforceable until seven (7) days after the date on which
I execute this Release and Waiver. Any such revocation must be made in writing
and delivered by certified mail to both the Chairman & Chief Executive Officer
and the General Counsel of AOL Inc., at the following address:

19

--------------------------------------------------------------------------------






AOL Inc., 770 Broadway, New York, New York 10003. If I do not revoke my waiver
of my age discrimination claims under the ADEA and OWBPA according to the terms
herein within seven (7) days, the eighth day following my execution will be the
“effective date” of this Release and Waiver.
By signing below, I acknowledge that I have carefully reviewed and considered
this Release and Waiver; that I fully understand all of its terms; and that I
voluntarily agree to them.


        
William E. Pence
Date: _____________






 



20